DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application filed on February 9, 2021.
Claims 1, 5, 10, and 12-28 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on February 9, 2021, has been entered. Claims 1 and 19-21 have been amended. Claims 2-4, 6-9, and 11 have been cancelled. Claims 27-28 have been added. In light of Applicant’s amendments, the 35 USC 101 rejection has been overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/21 has been entered.
 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 10, 12-20, and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “wherein the first information is obtained or captured from a first apparatus, wherein the first apparatus is situated at a location at which the delivery of the shipment is performed” (see lines 5-7). The examiner acknowledges the use of a first apparatus in Applicant’s specification (see paragraphs [0035] and [0036]).
Paragraph [0035] recites:
In exemplary embodiments of all aspects of the invention, the first information is 
provided by or at a first apparatus and is captured by the device of the deliverer…The first apparatus may be configured for example to display the first information. The first information is then captured optically, in particular.

In exemplary embodiments of all aspects of the invention, the first information is 
communicated by a first apparatus and obtained by the device of the deliverer…Communicating may be based for example on wireless radio transmission, in particular on close-range radio communication.
In accordance to paragraphs [0035]-[0036] of the instant specification the first apparatus either displays or communicated the first information to the portable device and does not obtain or capture the first information. Therefore, this limitation is considered to be new matter.
	Claims 5, 10, 12-18, and 22-28 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.

Regarding claim 19, all the limitations in system claim 19 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same basis.

Regarding claim 20, all the limitations in computer program product claim 20 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same basis.



	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 10, 12-20, and 22-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites, “obtaining or capturing first information by a portable device” (see line 3). Claim 1 further recites, “wherein the first information is obtained or captured from a first apparatus…” (see line 5). It is unclear if the first apparatus is the same or different from the portable device since both devices perform the same function. For examination purposes the examiner will interpret the wherein clause recited in lines 5-7 of claim 1 to recite, “wherein the first information is displayed or communicated to the portable device by a first apparatus, wherein the first apparatus is situated at a location at which the delivery of the shipment is performed”. 
            Claims 5, 10, 12-18, and 22-28 inherit the deficiencies noted in claim 1 and are therefore rejected on the same bases.

Claim 1 recites the limitation “a second apparatus” (see line 12) which renders the claim indefinite because it is unclear if Applicant is referring to the same second apparatus in line 9 or a different apparatus. For the purposes of this examination, the examiner will interpret the limitation to read “the second apparatus” (i.e. the same apparatus as in line 9). 


                Claim 1 recites the limitation “wherein obtaining or capturing the first information…” (see line 28) which renders the claim indefinite because it is unclear if Applicant is referring to the obtaining or capturing step in line 3 or a different step. For the purposes of this examination, the examiner will interpret the limitation to read “wherein the obtaining or capturing the first information…” (i.e. the same step as in line 3).
            Claims 5, 10, 12-18, and 22-28 inherit the deficiencies noted in claim 1 and are therefore rejected on the same bases.

Claim 19 recites, “obtaining or capturing first information by a portable device” (see line 4). Claim 19 further recites, “wherein the first information is obtained or captured from a first apparatus…” (see line 6). It is unclear if the first apparatus is the same or different from the portable device since both devices perform the same function. For examination purposes the examiner will interpret the wherein clause recited in lines 6-8 of claim 1 to recite, “wherein the first information is displayed or communicated to the portable device by a first apparatus, wherein the first apparatus is situated at a location at which the delivery of the shipment is performed”. 

Claim 19 recites the limitation “a second apparatus” (see line 13) which renders the claim indefinite because it is unclear if Applicant is referring to the same second apparatus in line 9 or 

Claim 19 recites the limitation “wherein obtaining or capturing the first information…” (see line 29) which renders the claim indefinite because it is unclear if Applicant is referring to the obtaining or capturing step in line 4 or a different step. For the purposes of this examination, the examiner will interpret the limitation to read “wherein the obtaining or capturing the first information…” (i.e. the same step as in line 4).

Claim 20 recites the limitation “a second apparatus” (see line 13) which renders the claim indefinite because it is unclear if Applicant is referring to the same second apparatus in line 9 or a different apparatus. For the purposes of this examination, the examiner will interpret the limitation to read “the second apparatus” (i.e. the same apparatus as in line 10).

Claim 20 recites, “obtaining or capturing first information by a portable device” (see line 4). Claim 20 further recites, “wherein the first information is obtained or captured from a first apparatus…” (see line 6). It is unclear if the first apparatus is the same or different from the portable device since both devices perform the same function. For examination purposes the examiner will interpret the wherein clause recited in lines 6-8 of claim 1 to recite, “wherein the first information is displayed or communicated to the portable device by a first apparatus, wherein the first apparatus is situated at a location at which the delivery of the shipment is performed”. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 12-16, 19-23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Klingenberg et al., WO2014116320 A1 (previously cited and hereafter referred to as “Klingenberg”), in view of Raju, U.S. 20030231112 A1 (previously cited and hereafter referred to as “Raju”).

Regarding claim 1, Klingenberg teaches a method of coordinating a delivery of a shipment with a good not yet paid for, the method comprising:
obtaining or capturing first information by a portable device of a deliverer using optical capture or close-range radio communication (Klingenberg: [Page 10, lines 26-34] – “mobile station can include…a transmitter 304 (e.g., radio), a receiver (e.g., radio)”; [Page 25, lines 22-33] – “carrier personnel can scan an item/shipment identifier on an item (e.g., using a mobile station 105)”), 
wherein the first information is generated by a third apparatus and is transmitted indirectly or directly to the first apparatus or to a second apparatus operatively connected to the first apparatus, or wherein the first information is generated by a server, is transmitted to a device of a person for whom the shipment is intended, 
wherein the first information comprises at least:
delivery consent information from which it follows or is derivable that a person consents to the delivery of the shipment identifiable at least using the delivery consent information despite absence of the person, wherein the shipment contains the good which must be paid for if the shipment is delivered (Klingenberg: [Page 23, lines 1-19] – “disclaimer for delivering the item without an in-person signature…items do not require an in-person transaction for delivery”); or
paid information from which it follows or is derivable that a payment for the good contained in the shipment identifiable at least using the paid information has been performed; or 
payment information with which a payment for the good contained in the shipment may and is permitted to be performed at a person’s expense; and
outputting second information that informs and authorizes the deliverer to deliver the shipment, by the portable device of the deliverer (Klingenberg: [Page 24, lines 31-32] – “mobile station can provide the carrier personnel with an indication that the item can be delivered without an in-person signature”),

Klingenberg does not explicitly teach:
the first information is displayed or communicated to the portable device by a first apparatus, wherein the first apparatus is situated at a location at which the delivery of the shipment is performed. 
Raju teaches the first information is displayed or communicated to the portable device by a first apparatus, wherein the first apparatus is situated at a location at which the delivery of the shipment is performed (Raju: [0018] – “customized mailbox…for placement outside their home…transmitter/receiver may be contained within the mailbox…mailbox then transmits this information to the SPSP…SPSP reads this identity information, and then may select where to send an approval request based on pre-defined user preferences”). This instruction of Raju is applicable to the method of Klingenberg as they both share characteristics and capabilities, namely they are directed to facilitating deliveries. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of obtaining or capturing first information as disclosed by Klingenberg to be displayed or communicated to the portable device by a first apparatus, as taught by Raju. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Klingenberg in order to provide secure deliveries and avoid thefts of packages (Raju: [0003]).

Regarding claim 5, Klingenberg in view of Raju teaches the method according to claim 1. 
Klingenberg does not disclose the limitation below, however Raju further teaches a method:
wherein the first apparatus is part of a second apparatus or is operatively connected to the second apparatus, and wherein the second apparatus is a mailbox installation and/or parcel box installation having one or more compartments for receiving shipments even in the absence of the recipient, a building automation system or building control system, an access control system for buildings or vehicles, a door communication system or an electronic display sign (Raju: [0018 – 0019] – “approval may be sent back to the mailbox, which may automatically open for placement of the parcel…the mailbox may communicate wirelessly with a service provider 112, which in turn may communicate with a mobile device 114”, see Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Raju with Klingenberg for the reasons identified above with respect to claim 1.

Regarding claim 10, Klingenberg in view of Raju teaches the method according to claim 1.
Klingenberg further discloses:
wherein the first information is generated using an identifier of the shipment (Klingenberg: [Page 24, lines 29-32] – “scan the item/shipment identifier (e.g., using a mobile station 105), the mobile station 105 can provide the carrier personnel with an indication that the item can be delivered without an in-person signature”).

Regarding claim 12, Klingenberg in view of Raju teaches the method according to claim 1.
Klingenberg further discloses:
wherein the first information comprises at least the delivery consent information or the paid information in a form of a first code, and wherein a second code is associated with the shipment or is determinable or retrievable for the shipment (Klingenberg: [Page 14, lines 10-12] – “customer identifier in associated with the customer profile”; [Page 16, lines 15-34] – “an electronic authorization may have the same effect as an in-person signature at the point of the delivery. Such electronic signatures may apply to the customer profile globally (e.g., allowing all items for a particular address to be delivered without in-person signatures)”; [Page 23, lines 7-14] – “item/shipment identifier in association with shipping data for the item”).

Regarding claim 13, Klingenberg in view of Raju teaches the method according to claim 12.
Klingenberg further discloses:
wherein the first information comprises at least the delivery consent information or the paid information in a form of a first code, and wherein a second code is associated with the shipment or is determinable or retrievable for the shipment (Klingenberg: [Page 14, lines 10-12] – “customer identifier in associated with the customer profile”; [Page 16, lines 15-34] – “an electronic authorization may have the same effect as an in-person signature at the point of the delivery. Such electronic signatures may apply to the customer profile globally (e.g., allowing all items for a particular address to be delivered 

Regarding claim 14, Klingenberg in view of Raju teaches the method according to claim 12.
Klingenberg further discloses:
wherein the second code is printed onto the shipment or a label on the shipment, is stored readably in a storage element connected to the shipment or contained therein, is stored in the device of the deliverer and is identifiable there based on pieces of information of the shipment, or is stored in a server or is generatable by the latter and is retrievable by means of the device of the deliverer from the server based on pieces of information of the shipment (Klingenberg: [Page 16, lines 8-14] – “each item may include an item/shipment identifier, such as a barcode… item/shipment identifier (e.g., 123456789) may be used by the carrier to identify and track the item…item/shipment identifiers can be affixed to items…using a sticker (e.g., label) with the item/shipment identifier printed”).

Regarding claim 15, Klingenberg in view of Raju teaches the method according to claim 1. 
Klingenberg further discloses:
obtaining or capturing third information by the device of the deliverer, wherein it follows or is derivable from the third information in what form the delivery of the shipment is permitted to be performed in the absence of the person (Klingenberg: [Page 25, lines 26-33] – “carrier personnel can scan an item/shipment identifier on an item (e.g., using a 

Regarding claim 16, Klingenberg in view of Raju teaches the method according to claim 1.
Klingenberg further discloses:
wherein the first information comprises at least the delivery consent information and wherein a necessary condition for enabling the person to use the first information to signal said person’s consent to the delivery of the shipment despite the absence of the person is that the person, is classified as a person who will actually pay for the good contained in the shipment after the delivery has been performed (Klingenberg: [Page 17, lines 22-28] – “carrier system can use the delivery name of the intended recipient (e.g., consignee or customer) in the shipping data to confirm that the identified customer profile is correct”; [Page 23, lines 17-19] – “providing for electronic authorization to release items, the carrier system can provide for payment of items so that cash-on-delivery items do not require an in-person transaction for delivery”).

Regarding claim 19, most of the limitations in system claim 19 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. 
Klingenberg further discloses:
at least one processor and at least one memory including program code, the memory and the program code configured to, with the at least one processor, cause an apparatus to 

Regarding claim 20, most of the limitations in computer-readable non-transitory storage medium claim 20 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. 
Klingenberg further discloses:
a computer-readable non-transitory storage medium storing a computer program comprising program instructions that cause a processor, when the computer program runs on the processor, to perform and/or control: (Klingenberg: [Page 9, line 9; Claim 13] – “non-transitory memory...computer program product comprising at least one computer-readable storage medium having computer-readable program code portions stored therein”).

Regarding claim 21, most of the limitations in method claim 21 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. 

Regarding claim 22, Klingenberg in view of Raju teaches the method according to claim 1.
Klingenberg further discloses:
wherein the first apparatus is configured to display the first information and wherein the first information is optically captured by the portable device of the deliverer (Klingenberg: [Page 16, lines 30-33] – “item/shipment identifier may be automatically 

Regarding claim 23, Klingenberg in view of Raju the method according to claim 1.
Klingenberg further discloses:
wherein the first information is at least one of delivery consent information or payment information and wherein, after the obtaining or capturing first information, the method further comprises causing payment for the good before, at, or after a time of delivery (Klingenberg: [Page 24, lines 15-19] – “can update the customer profile to reflect that the items with corresponding shipping data indicating that in-person signatures are requested for delivery can be delivered without in-person signatures. This feature can be configured for items that have yet to be purchased, shipped, or delivered (e.g., for future transactions)”).

Regarding claim 26, Klingenberg in view of Raju teaches the method according to Claim 1.
Klingenberg further discloses:
transmitting the first information generated by the third apparatus indirectly or directly to the first apparatus or to the second apparatus is based on a) a wired connection if the third apparatus is a server and b) close-range communication, optical transmission or a wired connection if the third apparatus is a device of a person for whom the shipment is intended 
transmitting the first information generated by the server to the device of the person for whom the shipment is intended is based on a wired connection and transmitting the first information by the device of the person for whom the shipment is intended to the first apparatus or to the second apparatus is based on close-range communication, optical transmission or a wired connection (Klingenberg: [Page 11, lines 1-12] – “mobile station 105 may operate in accordance with multiple wireless communication standards”; [Page 24, lines 3-10] – “After (e.g., in response to) the carrier system 100 receives the request to authorize the release of all (or select) items, the carrier system 100 can…provide a dashboard/webpage/application (e.g., displayed via a customer computing device 110) that provides a disclaimer for delivering the items without in-person signatures”).

Regarding claim 27, Klingenberg in view of Raju teaches the method of claim 1.
Klingenberg further discloses:
wherein the step of outputting second information that informs and authorizes the deliverer to deliver the shipment comprises the step of outputting second information that informs and authorizes the deliverer to deliver the shipment under the condition that one or more further necessary conditions are met (Klingenberg: [Page 24, lines 29-32] – “when carrier personnel…scan the item/shipment identifier…mobile station can provide the carrier personnel with an indication that the item can be delivered without an in-person signature”).

Regarding claim 28, Klingenberg in view of Raju teaches the method of claim 1.
Klingenberg further discloses:
wherein the portable device of the deliverer comprises a display unit and wherein outputting the second information comprises displaying an indication whether the shipment is permitted to be delivered on a user interface of the display unit (Klingenberg: [Page 11, lines 26-34] – “mobile station 105 may also comprise a user interface (that can include a display 316)”); [Page 24, lines 29-32] – “mobile station can provide the carrier personnel with an indication that the item can be delivered without an in-person signature”).


Claims 17-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Klingenberg, in view of Raju, in further view of Faaborg WO 2015065763 A1 (previously cited and hereafter referred to as “Faaborg”).

Regarding claim 17, Klingenberg in view of Raju teaches the method according to claim 1.
Klingenberg in view of Raju does not explicitly teach:
the payment information comprises information for making a credit card payment, information for making a payment by direct debit or information for charging a debit to an account held with a delivery company responsible for the delivery of the shipment. 
Faaborg teaches:
the payment information comprises information for making a credit card payment, information for making a payment by direct debit or information for charging a debit to an account held with a delivery company responsible for the delivery of the shipment (Faaborg: [35] – “authorizing a payment may include any applicable action such as instructing a financial institution (e.g., a credit card company, a bank, etc.) to initiate transfer of payment to a seller”). 
This step of Faaborg is applicable to the method of Klingenberg as they both share characteristics and capabilities, namely they are directed to approving deliveries for users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as taught by Klingenberg, to include the payment information comprises information for making a credit card payment, information for making a payment by direct debit or information for charging a debit to an account held with a delivery company responsible for the 

Regarding claim 18, Klingenberg in view of Raju teaches the method according to claim 1.
Klingenberg in view of Raju does not explicitly teach:
the payment for the good is made to a second entity, which differs from a first entity, which is a vendor of the good and/or sender of the shipment, and is active for the first entity. 
Faaborg teaches:
the payment for the good is made to a second entity, which differs from a first entity, which is a vendor of the good and/or sender of the shipment, and is active for the first entity (Faaborg: [35] – “payment action may include transferring funds to a seller such as via a wire transfer, an e-commerce provider, or the like”). 
This step of Faaborg is applicable to the method of Klingenberg as they both share characteristics and capabilities, namely, they are directed to approving deliveries for users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as taught by Klingenberg, to include making the payment for the good to a second entity, which differs from a first entity, which is the vendor of the good and/or the sender of the shipment, and is active for the first entity, as taught by Faaborg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify 

Regarding claim 25, Klingenberg in view of Raju teaches the method according to claim 1.
Klingenberg in view of Raju does not teach:
the first information comprises check information which makes it possible to check the authenticity and/or integrity of at least part of the first information, the method furthermore comprising: checking the authenticity and/or integrity of at least part of the first information at least on the basis of the check information, wherein a positive result of checking is a further necessary condition for performing the delivering of the shipment or the displaying or outputting of the second information.
Faaborg teaches:
checking the authenticity and/or integrity of at least part of the first information at least on the basis of the check information, wherein a positive result of checking is a further necessary condition for performing the delivering of the shipment or the displaying or outputting of the second information (Faaborg: [22-28] – “package identification code may be a PIN code...package identification code may be analyzed...may match the numerical value with an origin value and may authenticate the package based on the matching...entity may authorize access to a portal based on the recipient authentication code...only a valid PIN code may result in providing access to a portal”). 
This step of Faaborg is applicable to the method of Klingenberg as they both share characteristics and capabilities, namely, they are directed to approving deliveries for users. It would have been .


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Klingenberg, in view of Raju, in further view of Ganesan et al., U.S. 20020087461 A1 (previously cited and hereafter referred to as “Ganesan”).

Regarding claim 24, Klingenberg in view of Raju teach the method according to claim 1.
Klingenberg further discloses:
wherein the first information comprises delivery consent information (Klingenberg: [Page 23, lines 1-19] – “disclaimer for delivering the item without an in-person signature…items do not require an in-person transaction for delivery”).
Klingenberg in view of Raju does not explicitly teach:
enquiring whether the person is classified as trustworthy based on whether the person has previously paid completely for a cash on delivery payment. 
Ganesan teaches:
enquiring whether the person is classified as trustworthy based on whether the person has previously paid completely for a cash on delivery payment (Ganesan: [0128-0129] – “providing the seller with payment trustworthiness; [0137] – “If the debit to registered purchaser A is returned uncollected, registered purchaser A may be prevented from directing any further payments”; [0156] – “payment-on-delivery transactions”).
This instruction of Ganesan is applicable to the method of Klingenberg as they both share characteristics and capabilities, namely, they are directed to providing secure transactions for users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as taught by Klingenberg, to include 











Response to Arguments
Applicant's arguments filed 02/09/21 have been fully considered.

35 U.S.C. § 101
	In regards to claims 1, 5, 10, and 12-28, the Examiner agrees the claims are directed to eligible subject matter.
Regarding claims 1 and 19-21, the claims are directed to eligible subject matter due to the additional elements that amount to significantly more than the judicial exception. Independent claim 1 recites the additional elements:
obtaining or capturing first information by a portable device of a deliverer using optical capture or close-range radio communication.
Under Step 2A of the 2019 PEG, the recited additional element is identified as insignificant extra-solution activity (e.g., data gathering). See MPEP 2106.05(g). However, under Step 2B, the additional element of obtaining or capturing first information by a portable device of a deliverer using optical capture or close-range radio communication is unconventional and otherwise more than what is well-understood, routine, conventional activity in the field, at the effective filing date. The step of obtaining or capturing first information by a portable device is performed in an unconventional way using optical capture or close-range radio communication and therefore, provides an inventive concept, rendering the claim eligible at Step 2B. Therefore claims 1, 5, 10, 12-18, and 22-28 are eligible. Claims 19-21 are parallel in nature to claims 1, 5, 10, 12-18, and 22-28. Accordingly, claims 1, 5, 10, and 12-28 are eligible.



35 U.S.C. § 103
	In regards to newly amended independent claims 1 and 19-21, the applicant argues that Klingenberg in view of Raju does not teach communication of first information from a first apparatus to a portable device of a deliverer. However, the examiner disagrees. As shown in the office action above, Klingenberg teaches obtaining or capturing first information by a portable device of a deliverer using close-range radio communication (see Page 25, lines 22-33 of Klingenberg). Klingenberg further teaches a mobile station operated by carrier personnel such as delivery drivers that includes a radio transmitter and receiver (e.g. a portable device or mobile phone) (see Page 10 lines 27-33 of Klingenberg). To cure the deficiencies of Klingenberg, the examiner has relied upon Raju. Raju teaches a mailbox placed outside of a home that contains a transmitter and receiver to transmit information about user preferences (see paragraph 18 of Raju). Furthermore, Raju teaches that the mailbox may communicate wirelessly with a mobile device (see paragraph 19 of Raju). Klingenberg and Raju recite a mobile device and therefore are analogous to each other. The examiner has used the rationale of “Combining Prior Art Elements According to Known Methods to Yield Predictable Results” to establish a prima facie case of obviousness as shown above by providing the motivation to combine both references. Thus, the combination of Klingenberg in view of Raju teaches the limitations of newly amended claims 1 and 19-21. 

Applicant argues claims 17-18 and 25 are allowable over the cited prior art; however the Examiner disagrees. The Examiner directs Applicant’s attention to the remarks pertaining to claims 1 and 19-21 above.



Applicant argues claims 27-28 are allowable over the cited prior art; however the Examiner disagrees. The Examiner directs Applicant’s attention to the remarks pertaining to claims 1 and 19-21 above.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                                                                     
/RESHA DESAI/Primary Examiner, Art Unit 3625